 In the MatterOfYALE&TOWNSMANUFACTURING COMPANYandAMERICAN FEDERATION OF LABORCase No. 2-J?-¢391.Decided February 26, 1944Porter cTaylor,byMr. F. Carroll Taylor,of New York City, forthe Company.-Mr. Raphael O'Connell,of Springdale, Conn., for the Union.Mr. Wallace E. Roy'ster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by American Federation of Labor, herein-called the Union, alleging that a question affecting commerce hadarisen concerning 'the representation of employees of Yale,& TowneManufacturing Company, Stamford, 'Connecticut, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before David H. Werther, Trial Exami-ner.Said hearing was held at Stamford, Connecticut, on January 11,1944.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYYale & Towne Manufacturing Company is a Connecticutcorpora-tion, with its principal office and place of business in Stamford, Con-necticut, where it is engaged in the manufacture'of locks, hardware,and related products. The Company's purchases of raw materials havean annual value in excess of 2 million dollars, of which approximately55N.LR.B,No.13.-r66- .YALE; & .TOW.NR"'MANUFACTURING COMPANY6750 percent-is shipped to the Company from points outside of Connecti-cut.. The annual production of the Company has an approximate value'of 11 million dollars, of which about 50 percent is shipped from theplant to points, outside of Connecticut.'The Company concedes, and we find, that its operations affect com-merce within the meaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDIt was stipulated at the hearing that the American Federation ofLabor is a labor organization within the meaning of the Act.employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION -In November 1943, the Union requested recognition of the Com-pany as bargaining representative of the employees in the unit soughtin the ;petition.The Company refused to extend recognition unlessand until the Union is certified as such representative by, the Board.A statement of the Regional Director introduced into evidence atthe hearing indicates that the Union represents a substantial numberof persons in the unit hereinafter found appropriate.',.We find that a question affecting commerce has arisen concerningthe representation of enmployees,of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThree separate bargaining units have been approved by the Boardcovering a large majority of the Company's employees.The unitsought by the Union in this proceeding, comprehends most of theremaining categories outside the scope of the established units.Wewill discuss first below the categories which both parties agree should'be iliclilded'in the unit:Office ,,, aid clerical, employees,including typists; ' stenographers,proofreaders, blueprint operators, and office messengers, perform theusual functions indicated by their designations in the several officedepartments of the Company.All receive comparable incomes andwork under similar conditions.We shall include them in the unit.Room clerksare 'located throughout ' the plant in the foremen'soffices.Their principal function is to keep records for the foremen1The Regional Director stated thatthe Unionsubmitted 172 authorization cards, ofwhich 153,boreapparentlygenuine original signatures.133 cardswere dated in October,November, andDecember 1943,and the remainder wereundated.150cards bore namesof persons whose names appear onthe Company'spay rollof November 15, 1943. Thepay roll lists41L9'employeesin the appropriate unit. 68DECISIONS' OF2 NATIONAL LABOR-RELATIONS BOARDclerical workers-,and do not appear to occupy 'a confidential -relation-Expediterswork from the production office in following.and-check,Their work is chiefly clerical and we shall include them in the-unit.The 9 employees-in the chemical department,who are loosely de-scribed as chemists, perform routine tests and analyses on productsand-raw materials.Some have formal college training in;their, field,; "others are qualified by experience.Those-with professional traininglead and.instruct those less qualified.Since .all perform work of.aroutine nature, and since the parties so agree, we shall include themin the unit.Both parties agree to the exclusion of :Export department clerksandprice bureau clerks,but no reason isadvanced in the record for these exclusions.The employees involvedperform clerical tasks under working conditions and for remunera-tion not substantially different from those common to the clerical em-ployees who constitute the bulk of the unit. In the absence of evidenceI ending to persuade to a contrary finding, we shall include them in theunit.Confidential secretarieswho act as stenographers to officials-of the-Company.Althouglh their duties are-similar to those of the steno-graphers here included, they are recipients of confidential informationrelating to labor relations and we shall, therefore, exclude them fromthe unit.Dental hygienists, nurses, tool designers, and salesmen,who are notdiscussed in the record.However, such categories are generally ex-cluded from bargaining units of office and clerical employees and weshall-exclude them here.The Company would exclude, and the Union include :-Methods engineerswho have the very general and important func-tion of determining the separate processes and treatments necessary tothe manufacture of a, product from raw material to the shipping room.They prepare operational charts showing each stage of the,produc-tion process and the machinery and labor entailed.They are requiredto exercise a high degree of initiative and are responsible only for re-sults.Many of them are mechanical engineers and all have practicalengineering training.They work closely with management and ,weare persuaded that their interests are sufficiently separate from thoseof the office and clerical employees to warrant their exclusion from theunit._Product designerswho make complete drawings of products andproposed products.They have college training, or the equivalent;ti YALE &'TOWNE, MANUFACTURING 'COIAPANY69possess creative ability; and are engaged in work requiring initiativeand, resourcefulness.They occupy a position in the Company's -or-gariization, similar: to that of . the methods t engineers and we believe-they should be similarly excluded from the.unit.Tide,`-studymen, or rate men; who make time and motion studiesof production operations and set rates for production operationsbased upon their studies.About '3 years experience is; required toacquire proficiency in the work. In setting rates for productionwork, time-study men are agents of management and, although theirdeterminations do not affect earnings of the employees whom we shallinclude in the unit, we are of the opinion that their interests and func-tions' are sufficiently akin to those of management to warrant theirexclusion.2Timekeepers,or shop pay-roll clerks, who are located throughoutthe plant and whose function is to record the operations performed andhours worked by the production employees.On the basis of the dataso recorded, the factory pay roll is made up.These workers are en-gaged chiefly in clerical duties and receive substantially the same'pay as office=ancl clerical workers.They are separate in function andsupervision from the time-study men.The Company contends thattheir possession of confidential information argues for their exclusionfrom the unit.However, this information consists of knowledge ofpay rates and earnings of individuals, and does riot directly concernlabor relations.Since timekeepers are clerical employees, and sinceit does not appear that their.duties affect the earnings of other clericalemployees, we shall include them in the unit.Upon the basis of the entire record and in consideration of the con-clusions above, we find that all office and clerical employees of theCompany, including typists, stenographers, proofreaders, blueprintoperators, office messengers, room clerks, expediters, chemical depart-ment employees, export department clerks, price bureau clerks, andtimekeepers, but excluding confidential secretaries, dental hygienists,nurses;cool designers, salesmen, methods engineers, product- designers,time-study men, production, maintenance and shipping employees, andall supervisory employees with authority to hire, promote, discharge,disc-ipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall'direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongz See Matter ofGar WoodIndustries,Inc.,41 N. L. R. B. 1156. 70DECISIONS OF NATIONAL LABOR" RELATIONS BOARDthe, employees in the appropriate unit who were. employed durirlgthe pay-roll period immediately preceding the date of the Direction'of Election herein, subject to the limitations and additions set forthin the Direction.3DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations. Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain ^representa-tives for the purposes of collective bargaining with Yale & TowneManufacturing Company, Stamford, Connecticut, an election bysecret,ballotrshall be,conducted as early as possible,-but not later thanthirty (30) days from the date of this Direc'tioii, finder' the'directioizand supervision of the Regional Director for the Second Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who' were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who-did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by American Federation of Labor, Office and Clerical WorkersUnion, Local 23555, for the purposes of collective bargaining.MR. JOHN M. HousTON took no part in the consideration of the aboveDecision and Direction of Election.The American Federation of Labor has requested to be designated on the ballot as hithe Direction.